Order entered January 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00888-CR

                                 STEVEN KEE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-57651-Q

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the October 4, 2018 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Steven Kee,

TDCJ No. 00700876, LeBlanc Unit, 3695 FM 3514, Beaumont, Texas, 77705.

                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE